        Case 1:18-cv-01083-JLT Document 48 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN EDWARD MITCHELL,                            Case No. 1:18-cv-01083-JLT (PC)
12                                         Plaintiff, ORDER WITHDRAWING THE WRIT
                                                      OF HABEAS CORPUS AD
13                 v.                                 TESTIFICANDUM ISSUED FOR JOHN
                                                      EDWARD MITCHELL
14   J. DOE #5, et al.,
15                                      Defendants.
16

17        On May 6, 2020, the Court issued an amended writ of habeas corpus ad testificandum to

18   secure the attendance of John Edward Mitchell during the settlement conference in this matter.

19   (Doc. 43.) However, the settlement conference has been continued. Accordingly, the Court

20   ORDERS that the writ of habeas corpus ad testificandum issued for John Edward Mitchell is

21   WITHDRAWN. The Court will issue a new writ in due course.

22
     IT IS SO ORDERED.
23

24      Dated:     May 21, 2020                              /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
